Citation Nr: 0839010	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  04-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to 
ionizing radiation.

2.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from February 1946 to August 
1947.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The veteran testified before a Decision Review Officer at the 
RO in November 2003.  He also testified before the 
undersigned Veterans Law Judge (VLJ) at the RO in December 
2005.  Transcripts of both hearings have been associated with 
the record.


FINDINGS OF FACT

1.  The veteran is not shown to have been involved in a 
radiation-risk activity during service, including the 
occupation of Hiroshima or Nagasaki during the period from 
August 6, 1945 to July 1, 1946.

2.  COPD was not manifest in service and is unrelated to 
service, to include in-service exposure to ionizing 
radiation.

3.  Prostate cancer was not manifest in service and is 
unrelated to service, to include in-service exposure to 
ionizing radiation.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated during active 
service, nor may such a disorder be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.311 (2008).

2.  Prostate cancer was not incurred in or aggravated during 
active service, nor may such a disorder be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in February 2002 advised the veteran that VA 
would make reasonable efforts to help him obtain evidence 
supportive of his claim.  The evidence necessary to establish 
entitlement to service connection was discussed.  

In January 2003, the veteran was provided with essentially 
the same information as contained in the February 2002 
letter.  This letter also requested specific information 
concerning the veteran's claimed exposure to radiation.  

A June 2003 letter listed the evidence of record and told the 
veteran how VA would assist him in obtaining further 
pertinent evidence.  The evidence necessary to support a 
claim of entitlement to service connection was discussed.  

A letter dated in September 2004 provided updated information 
concerning the evidence of record.  

A letter dated in February 2006 requested that the veteran 
identify providers of treatment for his claimed disabilities.  
He was asked to provide VA with any additional evidence or 
information that he thought might be pertinent to his appeal.  
The evidence of record was listed and the veteran was told 
how VA would assist him.  

A September 2006 letter advised the veteran regarding the 
development undertaken by VA.  A February 2007 letter also 
discussed the development undertaken by VA.  This letter also 
discussed the manner in which VA determines disability 
ratings and effective dates.  The evidence of record was 
listed.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Therefore, although the veteran 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  Evidence has been developed 
pursuant to the regulation regarding radiogenic diseases.  
The veteran testified before a Decision Review Officer and 
the undersigned.  He has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  In fact, he indicated in March 2007 
that he had no further evidence to submit or identify.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.


Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
respiratory or genitourinary systems.  On discharge in July 
1947, clinical examination of the veteran's lungs was 
negative.  Genitourinary examination was also negative.  

COPD was first noted in a hospital summary dated in January 
1988.  At that time, the veteran was hospitalized for right 
inguinal hernia repair.  

Thereafter, COPD was noted in April 1992 when the veteran was 
hospitalized for acute bronchitis.  The veteran reported that 
his breathing problems first started in 1974.  He stated that 
he was hospitalized in 1977 and 1978 but that records were 
not available.  He denied tobacco use for the previous 20 
years.    

A VA general medical examination was carried out in September 
1992.  The veteran complained of a dry cough.  He related 
that he had smoked a pipe and cigars in the past, but had 
stopped in 1974.  Physical examination revealed a few 
scattered rhonchi and some wheezing.  There was some hyper 
resonance to percussion, and the AP diameter was increased.  
Examination of the prostate was normal.  Urinalysis was 
negative except for 4+ glucose.  The pertinent diagnosis was 
COPD.

A December 2002 VA pathology report of a specimen taken in 
October 2002 reflects a diagnosis of prostate cancer.  

At his Decision Review Officer hearing in November 2003, the 
veteran stated that he started experiencing shortness of 
breath in 1962 or 1963.  He denied having been treated for 
any residuals of radiation exposure while in service.  He 
also denied having experienced prostate problems in service.

A VA treatment note dated in November 2003 notes the 
veteran's history of exposure to radiation in 1946 and 
respiratory problems since then.  The provider stated that 
the veteran's lung condition could be related to his 
radiation exposure.

At his December 2005 hearing before the undersigned, the 
veteran testified that he was stationed at a hospital in 
Nagasaki, across from where the bomb had been dropped.  He 
stated that after service, he worked in construction and 
carpentry.  He noted that he started having breathing 
problems in the late 1950s or early 1960s

In May 2007, the Defense Threat Reduction Agency (DTRA) 
informed VA its dose reconstruction was based on the worst 
case assumptions for the veteran.  It noted that the veteran 
had been stationed from July 29, 1946 to June 16, 1947, at 
the 361st Station Hospital, Kure, Japan, which precluded him 
from consideration as a member of the American occupation of 
Hiroshima or Nagasaki.  DTRA indicated that the dose 
reconstruction applied to the veteran originated from the 
report, Radiation Dose Reconstruction:  U.S. Occupation 
Forces in Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 
5512F).  It noted that the information in the report was used 
to determine the dose that the veteran could have received.  
The report stated that the veteran's combined external gamma 
and internal doses to the lung and prostate from the 
inhalation and ingestion of contaminants were as follows:  
Total external gamma dose, less than 0.01 rem; upper bound 
total external gamma dose, less than 0.1 rem; internal 
committed alpha dose to the lung, pancreas, and prostate, 
less than 0.01 rem; upper bound committed alpha dose to the 
lung, pancreas, and prostate, less than 0.1 rem; internal 
committed beta plus gamma dose to the lung, pancreas, and 
prostate, less than 0.01 rem; and upper bound committed beta 
plus gamma dose to the lung, pancreas, and prostate, less 
than 0.1 rem.  DTRA noted that none of the troops 
participating in the occupation of Japan received a dose from 
neutron radiation.  

In an undated memorandum, the Director, Compensation and 
Pension Service requested from the Under Secretary for Health 
an opinion regarding the likelihood that the veteran's 
claimed prostate cancer and COPD were the result of exposure 
to radiation in service.

In August 2008, the Chief Public Health and Environmental 
Hazards Officer, L.R.D., M.D., M.P.H., responded.  He noted 
that the veteran was hospitalized in 1978 for COPD and that a 
2002 biopsy confirmed cancer of the prostate.  He also noted 
that the veteran had smoked a pipe but quit in the early 
1970s.  DTRA's report was reviewed and the dose estimates 
recited.  Dr. D. indicated that there were no peer-reviewed 
studies documenting a statistically significant association  
between pulmonary fibrosis and/or COPD and a dose response to 
radiation exposure.  He cited a study that did note 
significant dose-response relationships for respiratory 
disease and other non-neoplastic diseases.  With respect to 
the veteran's prostate cancer, Dr. D. indicated that he had 
used a model available from the National Institute for 
Occupational Safety and Health, which calculated a 99th 
percentile value for the probability of causation of .46 
percent.  He concluded that it was unlikely that either the 
veteran's COPD or prostate cancer could be attributed to 
ionizing radiation exposure while in service.

In an August 2008 advisory opinion, the Director, 
Compensation and Pension Service indicated that he had 
received a medical opinion from the Under Secretary for 
Health that advised that it was unlikely that either the 
veteran's COPD or prostate cancer resulted from his exposure 
to ionizing radiation in service.  This opinion reviewed the 
evidence of record, including the dose assessment from DTRA 
and the veteran's medical records.  It specifically noted the 
statement by a VA physician that the veteran's lung condition 
could be related to radiation exposure.  The opinion 
concluded that there was no reasonable possibility that 
either the veteran's COPD or prostate cancer resulted from 
exposure to radiation in service.

Analysis

The veteran essentially contends that his COPD and prostate 
cancer are residuals of exposure to radiation while he was 
stationed at the 361st Station Hospital in Kure, Japan from 
July 29, 1946 to June 16, 1947.  He has indicated that the 
hospital was within view of ground zero at Nagasaki.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough. There must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) Evidence of a current disability, (2) evidence 
or in certain circumstances, lay testimony, of an inservice 
incurrence or aggravation of an injury or disease, and (3) 
evidence of a nexus or a relationship between a current 
disability and the inservice disease or injury.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may also be granted for the following 
diseases where the veteran was exposed to any source of 
ionizing radiation: all forms of leukemia, except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
nonmalignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, prostate cancer, any other 
cancer, and lymphomas other than Hodgkin's disease.  Bone 
cancer must have become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must have 
become manifest six months or more after exposure.  Other 
listed diseases must become manifest five years or more after 
exposure.  Other claimed diseases may be considered 
radiogenic if supported by competent scientific or medical 
evidence.  38 U.S.C.A. §§ 501, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303(d), 3.311 (2008).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Turning first to the provisions of 38 C.F.R. § 3.309, the 
Board finds that the claim for COPD must be denied.  The 
Board observes that neither COPD nor prostate cancer is not 
included in the medical conditions listed in 38 C.F.R. § 
3.309(d).  This fact alone is sufficient to deny the claim 
based on the provisions of 38 C.F.R. § 3.309.

Turning next to the provisions of 38 C.F.R. § 3.311, the 
Board notes that a VA treating physician in 2003 indicated 
that the veteran's COPD "could be" related to radiation 
exposure in service, and prostate cancer is specifically 
listed in 38 C.F.R. § 3.311(e).  Accordingly, the Board 
ordered further development in its February 2006 remand, and 
VA subsequently obtained dose estimates and referred the 
claims to the Under Secretary for Benefits, who forwarded the 
claim for review to the Under Secretary of Health for a 
medical opinion. 

The Chief Public Health and Environmental Hazards Officer 
indicated in August 2008 that he had reviewed the record and 
conducted research.  He concluded that it was unlikely that 
either the veteran's COPD or prostate cancer were 
attributable to ionizing radiation exposure while in service.  
Although the VA physician's November 2003 statement suggests 
the possibility that the veteran's COPD might have some basis 
in radiation exposure, the VA doctor gave no reasons or bases 
for his speculation, and his statements were not based on 
knowledge of the veteran's radiation dose estimate from DTRA.  
The Board additionally notes that such statements do not 
appear to be based on sound scientific evidence, such as 
observations, findings, or conclusions that are statistically 
and epidemiologically valid, or consistent with current 
medical knowledge regarding the effects of ionizing 
radiation.  A mere statement of opinion, without more, does 
not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
On the other hand, the conclusions of the Chief Public Health 
and Environmental Hazards Officer were based upon cited 
epidemiologic and statistical studies.  There is no 
indication that Dr. D. was not fully aware of the veteran's 
medical history or that he misstated any relevant fact.  The 
Board thus finds that this opinion to be of significant and 
highest probative value.  

It is clear that the veteran strongly believes in a 
relationship between his COPD and prostate cancer and 
exposure to radiation in service.  However, it finds that the 
veteran is not able to provide a competent opinion as to 
whether his COPD and prostate cancer are related to service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology of the 
claimed COPD and prostate cancer is far too complex a medical 
question to lend itself to the opinion of a layperson.  Here, 
service connection may not be predicated on lay assertions of 
medical causation.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

Finally, the Board observes that the evidence does not 
demonstrate, nor does the veteran argue, that his COPD and 
prostate cancer were otherwise incurred during service.  
Rather, he has affirmatively testified that he received no 
treatment for respiratory ailments or prostate problems 
during service.  Rather, he has limited his claim to the 
assertion that these disabilities are the result of exposure 
to ionizing radiation in service and that service connection 
is warranted on a presumptive basis.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for prostate cancer is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


